 

Exhibit 10.1

 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (“Agreement”) is made and entered into in
this ___ day of ______2018 (“Effective Date”), by and between Youngevity
International, Inc., a Delaware corporation, its successors and assigns (the
“Company”), and _________ (“Investor”).
 
 
RECITALS
 
WHEREAS, the Company is in need of capital and is seeking to raise up to
$3,000,000 in a limited private offering of common stock of the Company, par
value $0.001 per share (the “Common Stock”), to certain existing shareholders of
the Company (the “Offering”); and
 
WHEREAS, Investor has agreed to purchase securities of the Company for  ______
(all securities to be purchased hereunder, including the Purchased Shares,
Warrants, Warrant Shares, Advisory Shares and True-Up Shares, being referred to
herein as, “Securities”), subject to the terms and conditions hereof.
 
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the sufficiency of
which is acknowledged by Investor and Company (each “party” and, collectively,
“parties”), the parties hereby agree as follows:
 
1. PURCHASE AND SALE OF SECURITIES. Upon the terms and subject to the conditions
set forth in this Agreement, and in reliance on the representations and
warranties of the Investor and Company contained herein, the Company agrees to
sell to the Investor, and the Investor agrees to purchase from the Company, ____
shares of the Company’s Common Stock (the “Purchased Shares”), free and clear of
any and all liens, claims, options, charges, pledges, security interests, deeds
of trust, voting agreements, shareholder agreements, voting trusts,
encumbrances, or rights, for $4.75 per share (“Purchase Price”) or $______
total. The Shares will be purchased in two equal tranches of ______ Shares for
$_____ each, according to the terms hereof. The closing of the first tranche
(“First Closing”) will occur within three days from the Effective Date; the
closing of the second tranche (“Second Closing”) will occur within three days
from the effectiveness of the Company’s Registration Statement (defined below)
with the United States Securities Exchange Commission (“SEC”). Investor’s
obligation, to purchase the second tranche of Shares pursuant to the terms of
this Agreement at the Second Closing is irrevocable.
 
2. WARRANTS. Upon the First Closing, the Company shall issue to Investor a
warrant, substantially in the form attached hereto as Exhibit A (the “Warrant”),
to purchase _____ shares of the Company’s common stock (the “Warrant Shares”) at
an exercise price of $4.75 per share, adjusted to the True-up Price (defined
below) in accordance with the terms of the Warrant. The Warrant shall be
exercisable for a period of three years from the grant date and include a
cashless exercise feature and ant-dilution, full ratchet terms for two years.
 
3. ADVISORY FEE. The Company agrees to issue Investor _____ shares of its common
stock as an advisory fee (the “Advisory Shares”); payable in equal tranches of
_____ shares upon both the First Closing and the Second Closing.
 
 
 
-1-

 
 
 
4. TRUE-UP SHARES. In the event that the average of the 15 lowest closing prices
for the Company’s common stock on NASDAQ or other primary trading market for the
Company’s common stock (the average of such lowest closing prices being herein
referred to, the “True-up Price”) during the period beginning on the Effective
Date and ending on the date 90 days from the effective date of the Registration
Statement (the “Subsequent Pricing Period”) is less than $4.75 per share, then
the Company will issue the Investor additional shares of the Company’s common
stock (the “True-up Shares”) within three days from the expiration of the
Subsequent Pricing Period, according to the following formula: X= [$_______-
(A*B)]/B, where:
 
X= number of True-up Shares to be issued
A= the number of Purchased Shares acquired by Investor
B= the True-up Price
 
Notwithstanding the foregoing, in no event may the total number of shares issued
under this Agreement, including the Purchased Shares, Warrant Shares, Advisory
Shares and True-up Shares issued by the Company exceed ___%(1) of the Company’s
issued and outstanding common stock as of the Effective Date, as listed below in
Section 9(k).
 
5. ALLOWANCE FOR LEGAL FEE. A $____ allowance for Investor’s legal fees shall be
paid by the Company and deducted from Investor’s first $_____ payment.
 
6. PAYMENT TERMS.
 
a.           The Investor will pay the Company the Purchase Price of $_____
($____-$_____) upon the First Closing.
 
b.           The Investor will pay the Company the Purchase Price of $_______
upon the Second Closing.
 
7. REGISTRATION RIGHTS. The Company shall prepare and file with the SEC a
registration statement on Form S-3 or S-1 (the “Registration Statement”) to
cover Investor’s resale of the Purchased Shares, Warrant Shares, Advisory Shares
and True-up Shares pursuant to the Registration Rights Agreement in Exhibit B
hereto (“Registration Rights Agreement”). Investor acknowledges and agrees that
the rights afforded to investors in the Offering who are a party to the
Registration Rights Agreement shall be applied in all cases on a pro rata basis
among the investors in the Offering, including, without limitation, the
Investor.
 
8. CLOSING.
 
The Company will deliver to Investor the following on or before the First
Closing:
 
a. this Agreement executed by the Company;
 
b. the Warrants duly executed and issued by the Company;
 
c. certificate(s) representing the first tranche of Advisory Shares and
Purchased Shares;
 
d. a duly executed copy of the Registration Rights Agreement;
 
e. confirmation of an effective irrevocable letter agreement with the Company’s
transfer agent, in the form included herewith as Exhibit C (the “Letter
Agreement”), directing the transfer to reserve and issue to Investor Securities
pursuant to the terms of this Agreement; and
 
f. an officer’s certificate certifying that the Company’s representations in
Section 9 are true and correct.
 
 
1.
Calculated based on 2.9% for every $1,000,000 invested.
 
 
-2-

 
 
 
Investor will deliver to the Company the following on or before the First
Closing:
 
a.           this Agreement executed by the Investor;
 
b.           a duly executed copy of the Registration Rights Agreement;
 
c.           the Purchase Price for the first tranche of Purchased Shares.
 
The Company will deliver to Investor the following on or before the Second
Closing:
 
a.           certificate(s) representing the second tranche of Advisory Shares
and Purchased Shares; and
 
b.            an officer’s certificate certifying that the Company’s
representations in Section 9 are true and correct.
 
Investor will deliver to the Company the following on or before the Second
Closing:
 
a.           the Purchase Price for the second tranche of Purchased Shares.
 
9. REPRESENTATIONS AND WARRANTIES BY THE COMPANY. In order to induce Investor to
enter into this Agreement and to purchase the Securities provided for herein,
Company represents and warrants to Investor as follows, which representations
and warranties shall also be true and correct as of the First Closing and Second
Closing:
 
a.           Organization, Good Standing and Power. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware and has the requisite corporate power to own, lease and
operate its properties and assets and to conduct its business as it is now being
conducted.
 
b.           Non-Shell Status. The Company is not now nor has ever been a “shell
company” as that term is defined in Rule 405 of the Securities Act.
 
c.           Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and perform this Agreement, the Warrant, the
Registration Rights Agreement and the Letter Agreement (all such documents
together with all amendments, schedules, exhibits, annexes, supplements and
related items, to each such document shall hereinafter be collectively referred
to as, the “Transaction Documents”). The execution, delivery and performance of
the Transaction Documents by the Company, and the consummation by it of the
transactions contemplated in, have been duly and validly authorized by all
necessary corporate action. The Transaction Documents, when executed and
delivered, will constitute valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor's
rights and remedies or by other equitable principles of general application.
 
d.           Disclosure. None of the Transaction Documents nor any other
document, certificate or instrument furnished to the Investor by or on behalf of
the Company in connection with the transactions contemplated by the Transaction
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements made herein or therein,
in the light of the circumstances under which they were made herein or therein,
not misleading.
 
 
-3-

 
 
 
e.           Adequate Shares. The Company will at all times have authorized and
reserved a sufficient number of shares of Common Stock to provide for the
exercise of the rights represented by this Agreement and the respective Warrants
Agreement. The initial reserve will be set at 543,859 shares of common stock.
Additional reserves shall be reserved according to the Letter Agreement with the
Company’s transfer agent.
 
f.           Periodic Filings. The Company at all times will remain current in
its reporting requirements with the SEC under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) including maintaining XBRL financial
information on the Company’s corporate website. All information contained in the
Company’s period filings with the SEC is true and correct to the best of the
Company’s knowledge.
 
g.           Valid Issuance. All Securities to be issued pursuant to this
Agreement, when issued, shall be duly and validly issued, fully paid, and
nonassessable, and will be transferred free of liens, encumbrances and
restrictions on transfer other than (a) restrictions on transfer under this
Agreement and under applicable state and federal securities laws, and
(b) restrictions on transfer under the Company’s governing documents.
 
h.           Legal Proceedings. There is no action, suit, proceeding,
arbitration, claim, investigation or inquiry pending or, to the Company’s
knowledge, threatened by or before any governmental body against the Company
which, individually or in the aggregate, would reasonably be expected to have a
material adverse effect on the Company, nor are there any orders, writs,
injunctions, judgments or decrees outstanding of any court or government agency
or instrumentality and binding upon the Company or its affiliates that would
reasonably be expected to have a similar material adverse effect on the Company
or its operations.
 
i.           No Conflicts. Neither the execution and delivery of this Agreement
nor the fulfillment of or compliance with the terms and provisions hereof, nor
the issuance of the Securities, will conflict with, or result in a breach or
violation of any of the terms, conditions or provisions of, or constitute a
default under, any contract, agreement, mortgage, indenture, lease, instrument,
order, judgment, statute, law, rule or regulation to which the Company is
subject.
 
j.           Non-public Information. The Company has not disclosed, and will not
disclose while Investor owns any Securities, to Investor any material,
non-public information of the Company.
 
k.           Capitalization. The Company currently has 50,000,000 common and
5,000,000 preferred shares of stock authorized; and 21,561,217 common shares and
545,522 preferred shares (161,135 Series A Preferred, 315,967 Series B Preferred
and 68,420 Series C Preferred) are issued and outstanding as of the date hereof.
All of such outstanding shares of capital stock are, or upon issuance will be,
duly authorized, validly issued, fully paid and non-assessable. No shares of
capital stock of the Company are subject to preemptive rights or any other
similar rights of the shareholders of the Company or any liens or encumbrances
imposed through the actions or failure to act of the Company. As of the
effective date of this Agreement, except as disclosed to Investor by the Company
in Schedule 9(k)(i), there are no outstanding options, warrants, scrip, rights
to subscribe for, puts, calls, rights of first refusal, agreements,
understandings, claims or other commitments or rights of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for any shares of capital stock of the Company or any of its Subsidiaries, or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries, (ii) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
its or their securities under the 1933 Act, and (iii) there are no anti-dilution
or price adjustment provisions contained in any security issued by the Company
(or in any agreement providing rights to security holders) that will be
triggered by the issuance of the Securities. The Company has provided Investor
with true and correct copies of the Company’s Certificate of Incorporation as in
effect on the date hereof (“Certificate of Incorporation”) and the Company’s
By-laws, as in effect on the date hereof (the “By-laws”).
 
 
-4-

 
 
 
l.      Acknowledgment of Dilution. The Company understands and acknowledges the
potentially dilutive effect to its common stock upon the issuance of the True-up
Shares and Warrant Shares. The Company further acknowledges that its obligation
to issue True-up Shares and Warrant Shares in accordance with this Agreement, is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other shareholders of the Company.
 
m.      Absence of Certain Changes. Since its last periodic report filed with
the SEC, there has been no material adverse change and no material adverse
development in the assets, liabilities, business, properties, operations,
financial condition, results of operations or prospects of the Company or any of
its subsidiaries. 
 
n.      Patents, Copyrights, etc. The Company and each of its subsidiaries owns
or possesses the requisite licenses or rights to use all patents, patent
applications, patent rights, inventions, know-how, trade secrets, trademarks,
trademark applications, service marks, service names, trade names and copyrights
(“Intellectual Property”) necessary to enable it to conduct its business as now
operated (and, as presently contemplated to be operated in the future). There is
no claim or action by any person pertaining to, or proceeding pending, or to the
Company’s knowledge threatened, which challenges the right of the Company or of
a Subsidiary with respect to any Intellectual Property necessary to enable it to
conduct its business as now operated (and, as presently contemplated to be
operated in the future); to the best of the Company’s knowledge, the Company’s
or its subsidiaries’ current and intended products, services and processes do
not infringe on any Intellectual Property or other rights held by any person;
and the Company is unaware of any facts or circumstances which might give rise
to any of the foregoing. The Company and each of its subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of their Intellectual Property.
 
o.        Tax Status. The Company and each of its subsidiaries has made or filed
all federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, state or local tax. None of the Company’s
tax returns is presently being audited by any taxing authority.
 
p.      No Brokers. The Company hereby represents and warrants that it has not
hired, retained or dealt with any broker, finder, consultant, person, firm or
corporation in connection with the negotiation, execution or delivery of this
Agreement or the transactions contemplated hereunder.
 
q.      Permits; Compliance. The Company and each of its subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a material adverse effect on the Company.
 
 
-5-

 
 
 
r.        Title to Property. The Company and its subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Company and its subsidiaries, in each case free and clear of all liens,
encumbrances and defects. Any real property and facilities held under lease by
the Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases.
 
s.       Internal Accounting Controls. The Company and each of its subsidiaries
maintain a system of internal accounting controls sufficient, in the judgment of
the Company’s board of directors, to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
t.        Foreign Corrupt Practices. Neither the Company, nor any of its
subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any Subsidiary has, in the course of his actions
for, or on behalf of, the Company, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
as amended, or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.
 
u.        Insurance. The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a material
adverse effect on the Company. Upon written request the Company will provide to
the Investor true and correct copies of all policies relating to directors’ and
officers’ liability coverage, errors and omissions coverage, and commercial
general liability coverage.
 
v.           Use of Proceeds. The Company covenants and warrants that it will
use the Purchase Price received from Investor as working capital and as
collateral to hedge its coffee inventory acquisitions.
 
10. REPRESENTATIONS AND WARRANTIES BY INVESTOR. Investor, by its acceptance of
this Agreement, represents and warrants to Company as follows:
 
a. Investor is acquiring the Securities for its own account and not with a view
towards distribution.
 
b. Investor is an “accredited investor” within the definition contained in Rule
501(a) under the Securities Act of 1933, as amended (the “Securities Act”).
Investor has adequate net worth and means of providing for its current needs and
contingencies and is able to sustain a complete loss of the investment in the
Securities purchase, and has no need for liquidity in such investment. Investor,
itself or through its officers, employees or agents, has sufficient knowledge
and experience in financial and business matters to be capable of evaluating the
merits and risks of an investment such as an investment in the Securities, and
Investor, either alone or through its officers, employees or agents, has
evaluated the merits and risks of the investment in the Securities.
 
c. Investor acknowledges and agrees that it is purchasing the Securities
hereunder based upon its own inspection, examination and determination with
respect thereto as to all matters, and without reliance upon any express or
implied representations or warranties of any nature, whether in writing, orally
or otherwise, made by or on behalf of or imputed to the Company.
 
 
 
-6-

 
 
 
d. Investor has no contract, arrangement or understanding with any broker,
finder, investment bank, financial intermediary or similar agent with respect to
any of the transactions contemplated by this Agreement.
 
e. Authorization. This Agreement has been duly and validly authorized. This
Agreement has been duly executed and delivered on behalf of the Investor, and
this Agreement constitutes a valid and binding agreement of the Investor
enforceable in accordance with its terms.
 
f. Organization, Good Standing and Power. The Investor is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Florida and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
 
g. No Conflicts. Neither the execution and delivery of this Agreement nor the
fulfillment of or compliance with the terms and provisions hereof, nor the
purchase of the Securities, will conflict with, or result in a breach or
violation of any of the terms, conditions or provisions of, or constitute a
default under, any contract, agreement, mortgage, indenture, lease, instrument,
order, judgment, statute, law, rule or regulation to which the Investor is
subject.
 
11. LIQUIDATED DAMAGES.
 
a. If (i) the Registration Statement is not filed with the SEC on or prior to
the date 45 days from the Effective Date, (ii) the Registration Statement has
not been declared effective by the SEC on or prior to the date 75 days from the
Effective Date, or (iii)  any registration statement required by this Agreement
is filed and declared effective by the Commission but shall thereafter cease to
be effective or fail to be usable for its intended purpose (each such event
referred to as a “Registration Default”), the Company hereby agrees to pay
liquidated damages (“Liquidated Damages”) to Investor in an amount equal to 1%
of the Purchase Price per month, which Liquidated Damages shall be increased to
5% of the Purchase Price per month if the Registration Statement is not
effective within 150 days from the Effective Date.  Following the cure of all
Registration Defaults relating to any particular registrable Securities,
Liquidated Damages shall cease to accrue; provided, however, that, if after
Liquidated Damages have ceased to accrue, a different Registration Default
occurs, Liquidated Damages shall again accrue pursuant to the foregoing
provisions. Any amounts due under this Section shall be paid by the fifth (5th)
day of the month following the month in which they accrued.
 
b. If the Company fails to deliver any Securities due Investor hereunder on the
date dictated by this Agreement (each a, “Delivery Date”), the Company shall pay
to Investor in immediately available funds $500.00 per day past the Delivery
Date that the Securities are actually issued. Any amounts due under this Section
shall be paid by the fifth (5th) day of the month following the month in which
they accrued. The Company agrees that the right to receive Securities is a
valuable right to Investor and a material consideration of it entering this
Agreement. The parties agree that it would be impracticable and extremely
difficult to ascertain the amount of actual damages caused by a failure of the
Company to timely deliver shares as required hereby. Therefore, the parties
agree that the foregoing liquidated damages provision represents reasonable
compensation for the loss which would be incurred by the Investor due to any
such breach. The parties agree that this Section is not intended to in any way
limit Investor’s right to pursue other remedies, including actual damages and/or
equitable relief.
 
c. The Company and Investor hereto acknowledge and agree that the sums payable
as Liquidated Damages under subsection 11(a) and 11(b) above shall constitute
liquidated damages and not penalties and are in addition to all other rights of
the Holders, including the right to call a default under the Securities Purchase
Agreement.  The parties further acknowledge that (i) the amount of loss or
damages likely to be incurred is incapable or is difficult to precisely
estimate, (ii) the amounts specified in such subsections bear a reasonable
relationship to, and are not plainly or grossly disproportionate to, the
probable loss likely to be incurred in connection with any failure by the
Company to obtain or maintain the effectiveness of a registration statement,
(iii) one of the reasons for the Company and the Investor reaching an agreement
as to such amounts was the uncertainty and cost of litigation regarding the
question of actual damages, and (iv) the Company and the Investor are
sophisticated business parties and have been represented by sophisticated and
able legal counsel and negotiated this Agreement at arm’s length.
 
 
-7-

 
 
 
12. EVENTS OF DEFAULT. An event of default will occur if any of the following
circumstances occur (each an “Event of Default”):
 
a.           
Any representation or warranty made by Company in this Agreement or in
connection with any Transaction Documents, or in any financial statement, or any
other statement furnished by Company to Investor is untrue in any material
respect at the time when made or becomes untrue.
 
b.           
Default by Company in the observance or performance of any other material
covenant or agreement contained in this Agreement or Transaction Documents.
 
c.           
Filing by Company of a voluntary petition in bankruptcy seeking reorganization,
arrangement or readjustment of debts, or any other relief under the Bankruptcy
Code as amended or under any other insolvency act or law, state or federal, now
or hereafter existing.
 
d.           
Filing of an involuntary petition against Company in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended, or under any other insolvency act or law, state
or federal, now or hereafter existing, and the continuance thereof for sixty
(60) days undismissed, unbonded or undischarged.
e. Company liquidates, transfers, sells or assigns substantially its assets or
elects to wind down its operations or dissolve.
 
f. The Company fails to stay current in its SEC reporting obligations, including
maintaining XBRL financial information on the Company’s corporate website.
 
g. The Company fails to maintain irrevocable TA instruction on file with the
Company’s transfer agent.
 
h. The Company fails to deliver the Investor the Securities by the Delivery
Date.
 
13. REMEDIES. (i) There will be no cure period available for the Event of
Default as defined in Section 12(c) and 12(d); (ii) upon the occurrence of an
Event of Default as defined above, and provided such Event of Default as defined
in Section 12(a) and 12(b), and Section 12(e) through 12(h), has not been cured
by the Company within three (3) business days after the occurrence of such Event
of Default Investor shall have all of the rights and remedies provided by
applicable law and equity. To the extent permitted by law, Company waives any
rights to presentment, demand, protest, or notice of any kind in connection with
this Agreement, and/or any Warrants. No failure or delay on the part of Investor
in exercising any right, power, or privilege hereunder or thereunder will
preclude any other or further exercise thereof or the exercise of any other
right, power, or privilege. The rights and remedies provided herein are
cumulative and not exclusive of any other rights or remedies provided at law or
in equity. In the event Investor shall refer this Agreement and/or the Warrants
Agreement to an attorney to enforce the terms hereof, the Company agrees to pay
all the costs and expenses incurred in attempting or effecting the enforcement
of the Investor’s rights, including reasonable attorney's fees, whether or not
suit is instituted.
 
 
-8-

 
 
 
14. NOTICE. Any and all notices, demands, advance requests or other
communications required or desired to be given hereunder by any party shall be
in writing and shall be validly given or made to another party if (i) personally
served, (ii) sent by email on the date such email is sent (provided confirmation
of such email being sent is provided upon request) (iii) deposited in the United
States mail, postage prepaid, return receipt requested, or (iv) by facsimile
with confirmation receipt. Notice hereunder is to be given as follows:
 
If to the Company:
 
Youngevity International, Inc.
2400 Boswell Road
Chula Vista, CA 91914
Attn: Stephan Wallach
 
with a copy to:
 
Gracin & Marlow, LLP
The Chrysler Building
405 Lexington Avenue, 26th Floor
New York, New York 10174
Attn: Leslie Marlow, Esq.
 
If to the Investor:
 
 
 
 
 
with a copy to:
 
 
 
 
15. GENERAL PROVISIONS. All representations and warranties made in the
Transaction Documents shall survive the execution and delivery of this Agreement
and the acquisition of Securities for a period of two years. This Agreement will
be binding upon and inure to the benefit of Company and Investor, their
respective successors and assigns.
 
16. ENTIRE AGREEMENT. The Transaction Documents contain the entire agreement of
the parties and supersede and replace all prior discussions, negotiations and
representations of the parties. No party shall rely upon any oral
representations in entering into this Agreement, such oral representations, if
any, being expressly denied by the party to whom they are attributed and it
being the intention of the parties to limit the terms of this Agreement to those
matters contained herein in writing.
 
17. BINDING EFFECT. This Agreement is binding upon and inures to the benefit of
the parties hereto, their heirs, personal representatives, successors and
assigns. Investor may assign its rights hereunder without prior permission from
the Company.
 
 
-9-

 
 
 
18. GOVERNING LAW AND CONSENT TO JURISDICTION. This Agreement shall be governed
by and construed in accordance with the laws of the State of Florida, without
regard to conflict of law provisions. All disputes arising out of or in
connection with this Agreement, or in respect of any legal relationship
associated with or derived from this Agreement, shall only be heard in any
competent court residing in Broward County, Florida. The Company agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any manner
provided by law. The Company further waives any objection to venue in any such
action or proceeding on the basis of inconvenient forum. The Company agrees that
any action on or proceeding brought against the Investor shall only be brought
in such courts.
 
19. ATTORNEYS FEES. In the event the Investor hereof shall refer the Transaction
Agreements to an attorney to enforce the terms thereof, the Company agrees to
pay all the costs and expenses incurred in attempting or effecting the
enforcement of the Investor's rights, including reasonable attorney's fees, if a
suit is instituted and Investor is the prevailing party.
 
20. AMENDMENT. The terms of this Agreement may not be amended, modified, or
eliminated without written consent of the parties.
 
21. SEVERABILITY. Every provision of this Agreement is intended to be severable.
If any term or provision thereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity or
legality of the remainder of this Agreement.
 
22. CONSTRUCTION. Section and paragraph headings are for convenience only and do
not affect the meaning or interpretation of this Agreement. No rule of
construction or interpretation that disfavors the party drafting this Agreement
or any of its provisions will apply to the interpretation of this Agreement.
Instead, this Agreement will be interpreted according to the fair meaning of its
terms.
 
23. FURTHER ASSURANCES. Each party hereto agrees to do all things, including
execute, acknowledge and/or deliver any documents which may be reasonably
necessary, appropriate or desirable to effectuate the transactions contemplated
herein pursuant to terms and conditions of this Agreement.
 
24. COUNTERPARTS. The parties agree that this Agreement may be executed in one
or more counterparts, each of which shall be an original, and all of which,
taken together, shall constitute one and the same instrument. The parties
further agree that this Agreement may be executed by telecopy or fax of the
signature page, which countersigned faxed signature will for all purposes be
deemed an execution.
 
 
 
IN WITNESS WHEREOF, the parties hereto enter into this Securities Agreement
which is effective as of the date first above written.
 
COMPANY:
 
Youngevity International, Inc.
 
 
By: ___________________________________
Name: Stephan Wallach
Title: Chief Executive Officer
 
INVESTOR:
 
 
 
 
By:                                                                 
Name:
Title:

 
 
 
 
-10-

 

 
EXHIBIT A
 
WARRANT FORM
 
 
 
 
 
 
A-1

 
 
EXHIBIT B
 
REGISTRATION RIGHTS AGREEMENT
 
 
 
 
 
 
B-1

 
 
EXHIBIT C
 
TRANSFER AGENT LETTER AGREEMENT
 


 
 
 
 
C-1
